
	

114 HR 3810 IH: Design-Build Incentive Act of 2015
U.S. House of Representatives
2015-10-22
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		114th CONGRESS
		1st Session
		H. R. 3810
		IN THE HOUSE OF REPRESENTATIVES
		
			October 22, 2015
			Mr. Sean Patrick Maloney of New York introduced the following bill; which was referred to the Committee on Transportation and Infrastructure
		
		A BILL
		To amend title 23, United States Code, and SAFETEA–LU to direct the Secretary of Transportation to
			 give preference to certain surface transportation projects that achieve
			 cost efficiencies through the use of project development, finance,
			 operations, and delivery methods, such as design-build, and for other
			 purposes.
	
	
 1.Short titleThis Act may be cited as the Design-Build Incentive Act of 2015. 2.Selection of TIFIA projectsSection 602(b) of title 23, United States Code, is amended by adding at the end the following:
			
 (4)Use of innovative project development and delivery methodsIn selecting among eligible projects, the Secretary shall give preference to those applicants for a project who demonstrate that the project will achieve cost efficiencies through the use of innovative project development, finance, operations, or delivery methods, such as design-build..
 3.Selection of projects of national and regional significanceSection 1301(f)(3) of SAFETEA–LU (Public Law 109–59; 23 U.S.C. 101 note) is amended— (1)by redesignating subparagraphs (B) and (C) as subparagraphs (C) and (D), respectively; and
 (2)by inserting after subparagraph (A) the following:  (B)shall give preference to project applications that demonstrate that the project will achieve cost efficiencies through the use of innovative project development, finance, operations, or delivery methods, such as design-build;.
			
